DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13, in the reply filed on 4/5/2021 is acknowledged. Applicant has canceled claims 14-24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	For claim 1, the limitation of “an indicator” is unclear because an indicator is claimed in line 1 in the preamble, and then an indicator is claimed in the last line. Thus, are these the same indicator or are there two indicators? 
 	For claim 8, the limitation of “the container is a tank” is unclear because the container was only recited as part of a functional recitation in the preamble, thus, it is not positively claimed. However, claim 8 appears to be attempting to further define and claiming the container is a tank. Thus, the scope of the claims is inconsistent. 
	All other claims depending on one or more of the above claims are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9,11,12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Hayes (US 20190021292 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hayes (as above) in view of Atwater et al. (US 20190340440 A1).
 	For claim 1, Hayes teaches a feed control system for generating an indicator used to adjust future feeding introduced to a container, the feed control system comprises: a processing system (104); a database (para. 0028) in communication with the processing system; a device (107) for collecting information related to feed quantity level in the container (para. 0014,0019, “food remaining counts”), the device is in communication with the processing system (all parts or devices in Hayes’ invention are in communication with each other); and a unit for detecting the presence of animals 
	However, if applicant disagree that Hayes does not teach a unit for detecting the presence of the animals as explained in the above, then Atwater et al. teach a feed control system comprising a unit (para. 0033,0107,0109, the motion sensor) for detecting the presence of animals and the unit is in communication with all parts or devices in the system (see various paragraphs as discussed in Atwater et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a unit for detecting as taught by Atwater et al. in the system of Hayes, in order to detect the fish’s motion around the feeding device to see if the fish is eating the food. 
	For claim 2, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the unit is a motion sensor (as taught by Atwater et al.).  

	For claim 4, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the device is a camera and the collected information is at least one image (para. 0016,0017, 0019,0022 of Hayes).  
	For claim 5, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the indicator is used to adjust future feed quantity (para. 0017, 0021 of Hayes).  
	For claim 6, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the indicator is feed quantity remaining at the end of a feeding cycle (para. 0014,0016,0022,0023 of Hayes, “uneaten food”).  
	For claim 7, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the indicator is used to adjust at least one of a future feed composition and a future feed schedule (para. 0017,0018,0021 of Hayes).  
	For claim 9, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the indicator includes duration of the feeding cycle (para. 0017, 0018 of Hayes).  
	For claim 11, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein an analysis model (para. 0016-0022,0028 of Hayes) compares input from the device to a plurality of feed quantity level images to identify a match between the input from the device and at least one container food quantity level image selected from the plurality of container food quantity level images (implied in Hayes 
	For claim 12, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the unit is a motion sensor in communication with the device and wherein movement of any animal in proximity to the container is detected by the motion sensor, which provides a signal to activate the unit to collect information (both Hayes and Atwater et al. teach a motion sensor).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, alone, or in the alternative as modified by Atwater et al. as applied to claim 1 above, and further in view of Pierce (US 8950361 B1).
 	For claim 8, Hayes, alone, or in the alternative as modified by Atwater et al. further teaches wherein the container is a tank (para. 0023 of Hayes) for holding water and fish and the indicator is used to adjust future feed schedule (para. 0016-0019, 0021). 
	Pierce teaches a feed control system comprising an indicator is used to adjust future feed composition (col. 5, lines 54-60, col. 23, lines 55-65, for example, “formulated” or “formulating” which means that consideration for the feed was adjusted for future feed composition).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include future feed composition as taught by Pierce as a consideration for the indicator of Hayes, alone, or in the alternative as modified by Atwater et al. in order to make sure that the animal is provided enough nutrients in the feed based on adjustment to the feed composition. 
Claims 10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, alone, or in the alternative as modified by Atwater et al. as applied to claim 1 above, and further in view of Halachmi et al. (US 20170118961 A1).
 	For claim 10, Hayes, alone, or in the alternative as modified by Atwater et al. is silent about wherein the indicator includes duration of time an animal spends feeding at the container.  
	Halachmi et al. teach a feed control system comprising an indicator includes duration of time an animal spends feeding at the container  (para. 0036, “The present inventors have surprisingly found that time spent at a feeding trough”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include duration of time an animal spends feeding at the container as taught by Halachmi et al. for the indicator of Hayes, alone, or in the alternative as modified by Atwater et al. in order to help monitor weight of the feeding trough for determining food intake, and hence, significantly reduces cost of food (para. 0036 of Halachmi et al.).
	For claim 13, Hayes, alone, or in the alternative as modified by Atwater et al. is silent about wherein the unit is a sensor, wherein the sensor detects and records a tracking signal for eachPage 3 of 6Attorney Docket. No.: PLS-001 USUS Application Serial Number: 16/231,283 Response to Restriction mailed 04 FEBRUARY 2021animal and provides a tracking output for each animal to the processing system, thereby indicating that the animal was feeding and in proximity to the container to estimate the feed quantity consumed by the animal.  
	In addition to the above, Halachmi et al. teach a sensor, wherein the sensor detects and records a tracking signal for eachPage 3 of 6Attorney Docket. No.: PLS-001 USUS Application Serial Number: 16/231,283 Response to Restriction mailed 04 FEBRUARY 2021animal and provides a tracking output for each animal to the processing system, thereby indicating that the animal was feeding and in proximity to the container to estimate the feed quantity consumed by the animal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Son T Nguyen/Primary Examiner, Art Unit 3643